DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on 8/19/20 1/26/21 have been considered by the examiner.
Claim Objections
 	Claim 9 is objected to because of the following informalities:  in Claim 9, line 4, “the rectifier diodes” lacks antecedent basis.  
 	Appropriate correction is required.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 1-3 and 9 are rejected under 35 U.S.C. 102a2 as being anticipated by Zhu (US 2020/0412238).
 	With respect to claim 1, Zhu discloses a circuit arrangement for a network connection variable (paragraph 199) with regard to the input voltage (Fig. 31 voltage 

 	With respect to claim 9, Zhu discloses the circuit arrangement as claimed in claim 1, wherein three phase connections (L1, L2, L3) are each connected to the PFC stage via three line branches (Fig. 31 VA,VB,VC), and wherein, to implement a 1-phase mode, a branch having two further diodes (Fig. 31 D1,D2) connected in series is connected in parallel to the rectifier diodes (Fig. 31 D11-D16) in each line branch of the PFC stage and a centre tap (Fig. 31 node D1-D2) is connected in between, in each case, to the neutral conductor (N) (Fig. 31 N), while the centre tap (M) (Fig. 31 VB3) between the capacitors (C) (Fig. 31 C1,C2) is not connected (Fig. 31 R1 open) to the neutral conductor (N) (Fig. 31 N) via the connecting line. 	
(s) 1-3 and 7-8 are rejected under 35 U.S.C. 102a2 as being anticipated by Spesser (US 2020/0295669).
 	With respect to claim 1, Spesser discloses a circuit arrangement for a network connection variable with regard to the input voltage, comprising a 3-phase PFC stage (Fig. 1 31-33), capacitors (C) (Fig. 1 50) and a centre tap (M) (Fig.1 53) between the capacitors (C) and connected via a connecting line (Fig.1 44) to a neutral conductor (N) (Fig. 1 24) of an input AC voltage source. 
 	With respect to claim 2, Spesser discloses the circuit arrangement as claimed in claim 1, wherein a switch (S) (Fig. 1 45) is provided in the connecting line.  	With respect to claim 3, Spesser discloses the circuit arrangement as claimed in claim 2, wherein a voltage analysis unit (Fig. 1 41) is provided between the input AC voltage source and the PFC stage, and a switching state of the switch (S) (Fig. 1 45) is controlled by the voltage analysis unit (Fig. 1 41) between an open state and a closed state.  	With respect to claim 7, Spesser discloses the circuit arrangement as claimed in claim 1, wherein the 3-phase PFC stage represents a Vienna rectifier (Fig. 4 31) having diodes (Fig. 4 103,106 and 111,112) arranged in parallel.  	With respect to claim 8, Spesser discloses the circuit arrangement as claimed in claim 1, wherein three phase connections (L1, L2, L3) are each connected to the PFC . 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2020/0412238) in view of Schneider (US 2016/0049889).
 	With respect to claim 4, Zhu discloses the circuit arrangement as claimed in claim 1, wherein, in a 3-phase mode, three phase connections (L1, L2, L3) (Fig. 31 VA,VB,VC) are each connected to the PFC stage, while in a 1-phase mode (paragraph 200) only 1 phase is connected. Zhu remains silent as to implementing three capacitors connected to a second centre tap.
 	Schneider discloses a circuit arrangement wherein the three phase connections (L1, L2, L3) (Fig. 5 L1’) are connected to one another in a parallel circuit via three capacitors (Ca, Cb, Cc) (Fig. 5 Cf1,Cf2,Cf3) and are connected (Fig. 4 CfM) via a second centre tap (M1) (Fig. 5 24) of the parallel circuit via the connecting line to the first center tap (Fig. 5 DCM). Since in combination the centre tap (Fig. 5 DCM) is 
 	Schneider discloses an EMC filter (EMC)  (Fig. 5 Cf1-Cf5, Lf1-Lf3,Lpfc1-Lpfc3) provided before the PFC stage (Fig. 5 16), and wherein the filter characteristic is implemented via multiple current compensation chokes (Fig. 5 Lf1-Lf3,Lpfc1-Lpfc3). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein an EMC filter (EMC) having an adaptable filter .
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakakibara (US 2010/0296321) discloses a circuit arrangement. Nguyen (US 2014/0104901) and Hyodo (US 2017/0063219) disclose an EMC filter. Liu (US 2021/0288575) discloses a circuit arrangement.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HARRY R BEHM/Primary Examiner, Art Unit 2839